Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 7, 2019

                                    No. 04-17-00815-CR

                                     Issac WILLIAMS,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR8370B
                         Honorable Joey Contreras, Judge Presiding


                                       ORDER
       The State’s motion for leave to file a post-submission supplemental brief is GRANTED.
The State’s brief was filed March 1, 2019.


       It is so ORDERED on March 7, 2019.

                                                          PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court